Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 9 TO THE

POOLING AND SERVICING AGREEMENT

THIS AMENDMENT NO. 9 (this “Amendment”) to the Pooling and Servicing Agreement
is made as of July 31, 2010 by and among Navistar Financial Securities
Corporation, a Delaware corporation (“NFSC”), Navistar Financial Corporation, a
Delaware corporation (“Navistar Financial”), and The Bank of New York Mellon, a
New York banking corporation, as Master Trust Trustee (the “Master Trust
Trustee”).

NFSC, as Seller, Navistar Financial, as Servicer, and the Master Trust Trustee
are parties to a Pooling and Servicing Agreement, dated as of June 8, 1995, and
amended by Amendment No. 1, dated September 12, 1995, by Amendment No. 2, dated
March 27, 1996, by Amendment No. 3, dated July 17, 1998, by Amendment No. 4
dated June 2, 2000, by Amendment No. 5, dated as of July 13, 2000, by Amendment
No. 6, dated October 31, 2003, by Amendment No. 7, dated June 10, 2004 and by
Amendment No. 8, dated November 10, 2009 (as amended, the “Pooling and Servicing
Agreement”). The Seller, the Servicer and the Master Trust Trustee have agreed
to amend the Pooling and Servicing Agreement in the manner set forth herein.
Capitalized terms used herein but not otherwise defined have the meanings set
forth in the Pooling and Servicing Agreement.

1. Amendments to Section 1.01.

(a) The definition of “Defaulted Dealer Note” shall be added to Section 1.01 in
proper alphabetical order to read as follows:

““Defaulted Dealer Note” shall mean any Dealer Note held by the Master Trust
that is either (i) 60 days past due and which the Servicer knows to be
attributable in whole or in part to the obligor’s unwillingness or financial
inability to pay or (ii) charged-off as uncollectible in accordance with the
Servicer’s normal practices.”

(b) The definition of “Eligible Dealer” shall be added to Section 1.01 in proper
alphabetical order to read as follows:

““Eligible Dealer” shall mean, with respect to any date, a Dealer that:

(a) with respect to which, during the preceding 12 months, the Servicer has not
charged off, without recovery, any Dealer Notes in excess of $25,000;

(b) has not been placed on the “critical dealer list” maintained by NFC (or any
equivalent designation of NFC); and

(c) has not been placed on cash-on-delivery terms.



--------------------------------------------------------------------------------

(c) The definitions of “Eligible Dealer Note” shall be amended by (i) deleting
the word “and” at the end of clause (u), (ii) deleting the “.” at the end of
clause (v) and replacing it with “; and” and (iii) adding the following clause
(w) in proper alphabetical order to read as follows:

“(w) which was issued by a Dealer that is an Eligible Dealer that was not a
Removed Dealer at the time of transfer of such Dealer Note from NFC to NFSC.”

(d) The definition of “Ineligible Dealer” shall be added to Section 1.01 in
proper alphabetical order to read as follows:

““Ineligible Dealer” shall mean a Dealer that is not an Eligible Dealer.”

(e) The definition of “Removal Balance” shall be added to Section 1.01 in proper
alphabetical order to read as follows:

““Removal Balance” shall have the meaning specified in Section 2.10(a)(ii).”

(f) The definition of “Removal Commencement Date” shall be added to Section 1.01
in proper alphabetical order to read as follows:

““Removal Commencement Date” shall have the meaning specified in
Section 2.10(a)(i).”

(g) The definition of “Removal Date” shall be added to Section 1.01 in proper
alphabetical order to read as follows:

““Removal Date” shall have the meaning specified in Section 2.10(d).”

(h) The definition of “Removal Notice” shall be added to Section 1.01 in proper
alphabetical order to read as follows:

““Removal Notice” shall have the meaning specified in Section 2.10(a)(i).”

(i) The definition of “Removed Dealer” shall be added to Section 1.01 in proper
alphabetical order to read as follows:

““Removed Dealer” shall have the meaning specified in Section 2.10(a).”

2. Amendment to Article II.

 

  (a) Section 2.06(a) is hereby amended by replacing the phrase “(j) through
(u)” therein with the phrase “(j) through (w)”.

 

  (b) Section 2.10 shall be added to Article II in proper numerical order to
read as follows:

“Section 2.10 Optional Designation of Dealers as Removed Dealers and Removal of
Eligible Dealer Notes.

 

2



--------------------------------------------------------------------------------

(a) On any Business Day, the Seller shall have the right from time to time as
described in this Section 2.10 to designate, in its sole discretion, but subject
to the limitations below, one or more Eligible Dealers as a Dealer whose Dealer
Notes will no longer be permitted to be transferred to the Master Trust (each,
until the Seller and NFC shall agree that such designation shall no longer
apply, a “Removed Dealer”) and to require, at the election of the Seller, the
Dealer Notes issued by such Dealer to be removed from the Master Trust. To so
designate any Dealer as a Removed Dealer and, if applicable, to remove the
related Dealer Notes, the Seller (or the Servicer on its behalf) shall take the
following actions and make the following determinations:

(i) not less than three Business Days but not more than 30 days prior to the
Removal Commencement Date, furnish to the Master Trust Trustee and the Rating
Agencies a written notice (the “Removal Notice”) specifying the Seller’s intent
to designate one or more Eligible Dealers as Removed Dealers, the Dealers to
which such designation will relate and the date such designation will become
effective (the “Removal Commencement Date”), and, if the Seller intends to
remove Dealer Notes pursuant to Section 2.10(c), not less than three Business
Days but not more than 30 days prior to such removal of Dealer Notes, furnish to
the Master Trust Trustee and the Rating Agencies, a written notice specifying
the Seller’s intent to remove Dealer Notes, the Removed Dealer(s) to which such
Dealer Notes relate and the date the Dealer Notes will be removed; and

(ii) determine on the Removal Commencement Date with respect to such Dealer
Notes the aggregate principal amount of such Dealer Notes (the “Removal
Balance”).

(b) The designation of any Dealer as a Removed Dealer and, if applicable, the
removal of any of such Dealer Notes pursuant to this Section 2.10 shall be
subject to the following conditions:

(i) the Seller shall represent and warrant that such designation and removal
shall not, in the reasonable belief of the Seller, result in the occurrence of
an Early Amortization Event or have an adverse effect in any material respect on
any Investor Certificates;

(ii) the aggregate amount of Eligible Dealer Notes related to such Removed
Dealers, together with the Eligible Dealer Notes related to any Dealers
designated as Removed Dealers pursuant to this Section 2.10 in the preceding
twelve (12) month period, in each case as of the applicable Removal Commencement
Date, shall not exceed 5.0% of the aggregate amount of all Eligible Dealer Notes
held by the Master Trust as of the current Removal Commencement Date;

 

3



--------------------------------------------------------------------------------

(iii) such designation and removal shall not cause the Master Trust Seller’s
Interest to be less than the Minimum Master Trust Seller’s Interest; and

(iv) on or before the related Removal Commencement Date, the Seller shall have
delivered to the Master Trust Trustee an officer’s certificate confirming the
items set forth in clauses (i), (ii) and (iii) above.

(c) Subject to the satisfaction of the conditions set forth in Section 2.10(b),
from and after the Removal Commencement Date with respect to such Removed
Dealer(s), the Seller shall not transfer Dealer Notes with respect to such
Removed Dealers to the Master Trust. On any Business Day on or after the Removal
Commencement Date, the Seller may remove from the Master Trust all of the Dealer
Notes issued by such Removed Dealer(s) by either transferring cash and/or Dealer
Notes to the Master Trust, and/or reducing the Master Trust Seller’s Interest
(but in no event to an amount below the Minimum Master Trust Seller’s Interest
after giving effect to any the transfer of any cash or Dealer Notes to the
Master Trust on such date), so that the total amount of transferred cash and/or
Dealer Notes and reduction in the Master Trust Seller’s Interest is equal to the
Removal Balance related to such Dealer Notes as of the date of removal. All
amounts so allocated to Dealer Notes owned by the Master Trust or paid to the
Master Trust for the removed Dealer Notes shall constitute Principal Collections
and shall reduce the Removal Balance. The Removal Balance shall also be reduced
to the extent Dealer Notes issued by such Dealer(s) and held by the Master Trust
on the Removal Commencement Date shall be written off as uncollectible.

(d) After the Removal Balance with respect to any such Dealer Notes is reduced
to zero (the “Removal Date”), all of the Master Trust’s right, title and
interest in, to and under such Dealer Notes and the related collateral shall be
deemed to be transferred and released by the Master Trust to the Seller without
recourse, representation or warranty.”

 

  (c) Section 2.11 shall be added to Article II in proper numerical order to
read as follows:

“Section 2.11 Removal of Dealer Notes of Ineligible Dealers.

(a) From and after the date on which a Dealer becomes an Ineligible Dealer, the
Seller shall not transfer Dealer Notes issued by such Ineligible Dealer to the
Master Trust (such date being deemed the Removal Commencement Date for such
Dealer). Not later than the tenth Business Day after the last day of the
calendar month in which a Dealer becomes an Ineligible Dealer, the Seller (or
the Servicer on its behalf) shall furnish a Removal Notice to the Master Trust
Trustee identifying each such Ineligible Dealer, the Removal Commencement Date
for each such Ineligible Dealer and specifying for each such Ineligible Dealer
as of the Removal Commencement Date the Removal Balance.

 

4



--------------------------------------------------------------------------------

(b) On any Business Day on or after a Dealer becomes an Ineligible Dealer, upon
prior written notice to the Master Trust Trustee and the Rating Agencies, the
Seller shall have the right to remove all of the Dealer Notes issued by such
Ineligible Dealer held by the Master Trust by either transferring cash and/or
Dealer Notes to the Master Trust, and/or reducing the Master Trust Seller’s
Interest (but in no event to an amount below the Minimum Master Trust Seller’s
Interest after giving effect to any the transfer of any cash or Dealer Notes to
the Master Trust on such date), so that the total amount of transferred cash
and/or Dealer Notes and reduction in the Master Trust Seller’s Interest is equal
to the Removal Balance related to such Dealer Notes as of the date of removal.
All amounts so allocated to Dealer Notes owned by the Master Trust or paid to
the Master Trust for the removed Dealer Notes shall constitute Principal
Collections and shall reduce the Removal Balance. After the Removal Date with
respect to any such Ineligible Dealer, all of the Master Trust’s right, title
and interest in, to and under the Dealer Notes issued by such Ineligible Dealer
and the related collateral shall be deemed to be transferred and released by the
Master Trust to the Seller without recourse, representation or warranty.”

 

  (d) Section 2.12 shall be added to Article II in proper numerical order to
read as follows:

“Section 2.12 Sale of Defaulted Dealer Notes. The Servicer may, in its
discretion and without the consent of any other Person, sell, transfer, convey
or otherwise assign to any Person on behalf of the Master Trust any Defaulted
Dealer Notes in order to, in the reasonable determination of the Servicer,
maximize the proceeds with respect to such Dealer Notes for the benefit of the
Master Trust, which proceeds shall be treated as Dealer Note Collections and
shall be allocated in accordance with Section 4.03.”

3. Effectiveness. This Amendment shall become effective on the date first
written above upon receipt by Navistar Financial of a signature page by each of
the signatories hereto.

4. Miscellaneous. This Amendment shall be construed in accordance with the
internal laws of the State of Illinois, without reference to its conflict of law
provisions, except that the obligations, rights and remedies of the Master Trust
Trustee shall be determined in accordance with the internal laws of the State of
New York, without regard to conflict of law provisions.

 

5



--------------------------------------------------------------------------------

This Amendment may be executed in two or more counterparts, each of which shall
be an original, but all of which together constitute one and the same
instrument. The provisions of this Amendment shall be deemed to be incorporated
in, and made a part of, the Pooling and Servicing Agreement; and the Pooling and
Servicing Agreement, as amended by this Amendment, shall be read, taken and
construed as one and the same instrument. Promptly after the execution of this
Amendment the Master Trust Trustee shall furnish written notification of the
substance of this Amendment to each Investor Certificateholder.

*    *    *    *    *

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 9 to the
Pooling and Servicing Agreement to be duly executed by their respective officers
as of the date first written above.

 

NAVISTAR FINANCIAL SECURITIES CORPORATION,

as Seller and Series 2004-1 Certificateholder

By:  

/s/ William V. McMenamin

Name:   William V. McMenamin Title:   Vice President, Chief Financial Officer  
and Treasurer

NAVISTAR FINANCIAL CORPORATION,

as Servicer

By:  

/s/ William V. McMenamin

Name:   William V. McMenamin Title:   Vice President, Chief Financial Officer  
and Treasurer

THE BANK OF NEW YORK MELLON,

as Master Trust Trustee

By:  

/s/ Michael Burack

Name:   Michael Burack Title:   Senior Associate



--------------------------------------------------------------------------------

The undersigned hereby consent to the execution of this Amendment No. 9 to the
Pooling and Servicing Agreement

 

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

/s/ J. Matthew Zimmerman

Name:   J. Matthew Zimmerman Title:   Vice President

KITTY HAWK FUNDING CORPORATION,

as a Conduit Purchaser for the KHFC Purchaser Group

By:  

/s/ Michael R. Newell

Name:   Michael R. Newell Title:   Vice President
BANK OF AMERICA, NATIONAL ASSOCIATION, as a Committed Purchaser and Managing
Agent for the KHFC Purchaser Group By:  

/s/ J. Matthew Zimmerman

Name:   J. Matthew Zimmerman Title:   Vice President

 

8



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Committed Purchaser and Managing Agent for the Liberty Street Purchaser
Group

By:  

/s/ Norman Last

Name:   Norman Last Title:   Managing Director

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser for the Liberty Street Purchaser Group

By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President

 

9